Citation Nr: 1539129	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial rating for Boutonniere's deformity of the right middle finger. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash in the groin and/or legs.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by insomnia, to include depression and/or dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to August 1988, and from April 1989 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In May 2012 correspondence, the Veteran stated that he wished to withdraw his request for a hearing before a Decision Review Officer.  

The newly reopened issues of entitlement to service connection for a rash in the groin and/or legs (tinea cruris) and entitlement to a disability manifested by insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's Boutonniere's deformity of the right middle finger has been manifested by some limitation of motion and pain, but he does not have arthritis and his disability has not been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, or with extension limited by more than 30 degrees.  

2.  In an unappealed June 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a rash in the groin area (crotch rash).

3.  Evidence received since the June 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinea cruris. 

4.  In an unappealed June 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for insomnia and depression. 

5.  Evidence received since the June 2003 RO decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for insomnia. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for Veteran's Boutonniere's deformity of the right middle finger have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.71a, Diagnostic Code 5229 (2015).

2.  Evidence received since the 2003 RO decision that denied service connection for a rash in the groin area, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3. Evidence received since the 2003 RO decision that denied service connection for insomnia and depression, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105;38 C.F.R. § 3.156, 20.302, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in July 2009 and March 2010.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and others in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
A VA opinion with respect to the rating issue on appeal was obtained in November 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  The report includes clinical examination findings as well as the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

 For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Boutonniere's deformity of the right middle finger

The Veteran's service-connected Boutonniere's deformity of the right middle finger is evaluated as noncompensable under DC 5229 effective from July 2009, the effective date for the grant of service connection. 

A November 2009 VA examination report reflects that the Veteran had complaints of pain in the right third digit, present all day, every day and stated that on average that the pain is a 7 out of 10 in intensity.  Upon examination, the clinician noted that the Veteran had a "very obvious right third digit (middle finger) boutonnieres deformity.  The examiner found that the digit was diffusely tender to palpation, but the hand was otherwise nontender.  The Veteran had normal opposition between the thumb and all digits, with no gap between the fingers and mid palm.  He could only extend the right third PIP joint from 0 to 90 degrees with pain throughout the entire range of motion.  

A November 2009 VA clinical record reflects that upon radiology examination, there were no bony abnormalities noted.  Joint spaces were maintained. 

Under Diagnostic Code 5229, which addresses evaluation of limitation of motion of the middle finger, a noncompensable (or zero percent) evaluation is assigned where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees. 38 C.F.R. § 4.71a.  Thus, the evidence reflects that a noncompensable rating is warranted.  (A compensable rating would be warranted if the Veteran has a gap of one inch or more, or with extension limited by more than 30 degrees.)

Next, the Board has considered whether any alternative diagnostic code would allow for an initial compensable evaluation for the Veteran's right middle finger disability.  As the Veteran's finger is not amputated at the proximal interphalangeal joint or proximal thereto, a rating under DC 5154 is not warranted.  Moreover, the evidence does not reflect that the Veteran's disability severity is akin to amputation, especially, as the Veteran has almost full range of motion. 

The Board has also considered DCs 5003 and 5010; however, the Veteran has not been shown by X-ray to have arthritis; thus, they are not applicable.  (The 2009 VA examination report reflects that films of the Veteran's right hand were read as normal.)

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204 07 (1995).  The 2009 VA examination report reflects that the Veteran denied that his activities of daily living were affected and denied any flare-ups. 

The Board is mindful that although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.  In the present case, although the Veteran has complaints of pain, the evidence does not support a finding that the pain causes reduced function so as to warrant a compensable evaluation.  The evidence does not support a finding that the Veteran has weakened movement, excess fatigability, or incoordination, or that any such symptoms have caused limitation of motion to a compensable degree.  The Veteran had motion from 0 - 90 degrees, which is only 10 degrees less than full motion.  In addition, he has normal dexterity and full grip strength.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria allow for the Veteran's disability to be rated based on limitation of motion, and/or arthritis with painful motion.  The Veteran does not experience symptoms not considered in the rating criteria.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms, and referral for extra-schedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for PTSD with alcohol dependence, residual scar on the back of the head, and boutonniere's deformity of the right middle finger.  All of the pertinent symptoms and manifestations are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.
 
Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran is in receipt of a TDIU effective from February 8, 2014.  A VA Form 21-8940 received by VA in November 2014 reflects his statement that his PTSD disability affected his full-time employment in February 2014, and that he last worked full time on February 14, 2014.  Thus, the issue of entitlement to a TDIU prior to February 14, 2014 has not been reasonably raised by the record.  
 



NME - Tinea Cruris (Jock Itch/Rash in Groin/Upper legs)

Historically in June 2003, the RI denied the Veteran's claim for entitlement to service connection for "crotch rashes".  The Veteran did not appeal the denial and it became final.  In July 2009, the Veteran filed a claim for a rash on the legs.  

In an August 2009 rating decision, the RO denied the claim for entitlement to service connection for a rash on the legs, and denied reopening the claim of entitlement to service connection for a rash in the groin area (formerly crotch rashes) In January 2010, the RO again denied the Veteran's claims, which it now considered as one claim. In this regard, a letter from the Veteran's spouse noted that the rash was a "severe case of jock itch" which was "between [the Veteran's] legs".  

Evidence of record at time of last final denial in 2003

At the time of the last final denial, the claims file included STRs which note the following with regard to the groin area: a sexually transmitted disease with no lesions noted on the penis (June 1986), crabs in the groin area for which Kewell shampoo was prescribed (February 1988), plaque like lesions/tinea cruris on separation (July 1988); normal skin on examination for enlistment purposes (February 1989); jock itch for which he was prescribed medication for 14 days (June 1989); burning urination with an assessment of gonococcal urethritis (January 1992); and a normal skin upon examination for separation purposes (September 1992).

In addition, in an October 1990 report of medical history, the Veteran stated that he was in "very good health" and denied any skin disease.  In an April 1991 report of medical history for redeployment purposes, he again denied skin disease.  In a September 1992 report of medical history for separation purposes, he stated that he as in "excellent health", not on any medication, and denied skin disease. 

A May 2003 lay statement from the Veteran's spouse, D.W., reflects that the Veteran has a "bad rash in the crotch area, which he did not have when he went, but has had ever since he got back from the war."

A May 2003 statement from the Veteran that he has "crotch rashes" was also associated with the claims file.

Evidence since the last final denial

An August 2009 statement from the Veteran's spouse, D.W., reflects that the Veteran has a "severe case of jock itch" between his legs.  

Clinical records are negative for complaints of a groin rash, but note "no evidence of rashes" and note a hemorrhoid (See June 2008 record).  

An April 2014 Patient Medication Information record reflects that the Veteran has been prescribed Ketoconazole cream and shampoo.  The Board notes that Ketoconazole is an antifungal drug and may be used to treat tinea in a cream form and dandruff in a shampoo form.  The records reflect that the cream was issued on July 26, 2013 and that it was for a foot fungus (scaly hyperpigmentation of the soles of the feet).

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2003 are new, and they are material because they reflect that the Veteran has a fungal infection, albeit of the foot, not the groin.  In addition, the lay statements reflect a continuation of the Veteran's groin rash.  Given the low threshold in Shade v. Shinseki, 24 Vet.App. 110 (2010), the Board finds that the claim may be reopened.



NME-Insomnia (to include an acquired psychiatric 
disability manifested by insomnia)

Historically in a September 1997 rating decision, the RO denied entitlement to service connection for depression with headaches, insomnia, and muscle spasms.  In a March 2000 decision, the Board denied the claim.  The Veteran subsequently filed a claim to reopen, which the RO denied in June 2003, finding that new and material evidence had not been received.  The Veteran did not appeal the denial and it became final. 

Evidence of record at time of last final denial in 2003

The evidence of record at the time of the last final denial included the Veteran's STRs.  The STRs are negative for any complaints or findings of a psychiatric disorder, including depression. 

An April 1997 VA record reflects that the Veteran reported having had insomnia since returning from the Persian Gulf.  He reported difficulty both falling asleep and then awakening after an hour or two.  He reported that he dreams about the war, and has a depressed mood at times.  The record reflects that post service, the Veteran had a severe electric shock in June 1994, resulting in hospitalization.  The April 1997 record reflects a diagnosis of insomnia.  Subsequent 1997 clinical evidence reflects that the Veteran reported a pattern of sleeplessness and depression, and recurring memories of Desert Storm. 

A June 1997 statement (VA Form 21-4138(JF)) from the Veteran's mother, C.W., reflects her opinion that the Veteran suffers from sleepless nights, depression, and other difficulties.  

A July 1997 VA examination was also of record.  The report reflects that the Veteran reported developing depression, insomnia, muscle spasm, and headaches in Saudi Arabia.  He complained of a low energy level and longstanding insomnia ever since returning from Desert Storm. Occasionally he had nightmares and woke up in a sweat.  He was grumpy and short-tempered. The examiner noted that the Veteran had a history of PTSD and was being seen by a private psychiatrist.  As history, the examiner noted that the veteran had symptoms of depression, insomnia, and muscle spasms after being electrocuted in a construction accident in June 1994.  The Veteran reported that this accident left him disabled, as he was unable to tolerate standing up for more than 30 minutes due to burns on his feet.  The examiner diagnosed dysthymic disorder.  He commented that the symptoms were fairly mild except for sleep disturbance which was significant. 

The July 1997 VA examination report also reflects that the Veteran reported long-standing difficulties with his sleep ever since returning from Desert Storm, to include sleeping for about three hours a night, dreams and nightmares involving sand, sleeping 4.5 to 5 hours a night, and waking up in a sweat. 

May 2003 statement from spouse, D.W. that the Veteran told her he was depressed after serving in the Gulf War, that he cries often, sleeps either too much or cannot go to sleep, began wetting the bed, is violent, and had other mental health problems. 

A May 2003 statement from the Veteran's sister, A.W., reflects that after the Veteran returned from Desert Storm, she noticed a "drastic" mood change.  She indicated that the Veteran left suicidal notes, was mean, angry, and feels mistreated, 

The Veteran asserted that he had sleepless nights due to flashbacks. 

Evidence since the last final denial in 2003

An August 1995 private comprehensive Physical Medicine and Rehab Evaluation report from Dr. D. Hines reflects that the Veteran had been electrocuted in June 1994 while at work and was hospitalized for one day.  He reported that going back to work increased his anxiety.  

October 1994 to July 1995 records from Dr. G. Fishman reflect that the Veteran had "anxiety depression - well controlled with secondary insomnia - controlled."  It was further noted that he had anxiety and depression secondary to electrical burns with secondary insomnia improved but persistent".  

A March 1995 record from Dr. R. Deal reflects a diagnosis of PTSD with anxiety and depression.  The only stressor noted was the post service electrocution.  It was further noted that the Veteran was in good health until 1994 when he was injured in an electrical accident, which resulted in a short hospital stay and a long period of burn rehabilitation and grafting.  It was noted that he had insomnia.  

Additional 1995 private post trauma records reflect insomnia and medication for such, that the Veteran was stressed about finances and thoughts of the electrocution and thoughts of possible electrocution again.  He still had insomnia.  

SSA records reflect insomnia and periods of depression.  The records refer to the Veteran's electrocution accident.  SSA records reflect a primary diagnosis of anxiety related disorders.

A December 1999 record from Dr. J.R. reflects that the Veteran reported that he cannot sleep at night and sometimes wakes up in a cold sweat.  He reported that he gets nervous around electricity and has flashbacks about the accident.   He was diagnosed with Post traumatic stress syndrome which was mild. 

VA clinical records reflect the Veteran's statement that he has not slept well since he came back from Saudi Arabia.

A 2010 VA examination report reflects that the Veteran reported stressors in Kuwait and PTSD symptoms.  He was diagnosed with PTSD.  

A 2009 statement from the Veteran's spouse reflects that the Veteran has night sweats, is violent in his sleep, sleep walks, and wets the bed while sleeping.  She also stated that the Veteran is mean, angry, demeaning, nasty, and has a different attitude than before the war. 

A May 2011 record reflects that the Veteran reported that he sleeps 2 - 4 hours a night and that nightmares wake him up. 

An August 2012 record reflects that the Veteran reported that he was drinking to deal with his divorce. 

A September 2012 VA examination report reflects that the Veteran has "ongoing alcohol use that can cause mood symptoms similar to those he is experiencing from the PTSD.  The alcohol use can also exacerbate symptoms of insomnia . . ."  The examiner also stated, in pertinent part, as follows:

It is my opinion that the veteran's symptoms of anxiety and depression are  symptoms of his PTSD. The veteran describes anxiety symptoms that are  consistent with PTSD and reports experiencing panic like symptoms upon reminders of combat and combat related nightmares. The veteran's depression is reported as low mood related to what he has experienced  since his combat experiences and his frustration that his symptoms have not improved. Based on the reported symptoms and the history of the symptoms it is my opinion that the anxiety and depression are symptoms of  his PTSD and not a separate diagnosis at this time. It is my opinion that  the veteran's alcohol dependence and cocaine use are at least as likely as  not related to the PTSD.  Veteran's history indicates significant increase in alcohol and cocaine use after his military experiences.  He reports  using the substances to improve his mood and calm down. 

Records dated in 2013 and 2014 reflect insomnia and adjustment disorder, and that the Veteran was getting a divorce.

In an August 2010 rating decision, the RO granted entitlement to service connection for PTSD, which has subsequently characterized to include alcohol dependency.


Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2003 are new, and they are material because they reflect that alcohol use can exacerbate insomnia, which was not in the record at the time of the last final denial.  Given the low threshold in Shade v. Shinseki, 24 Vet.App. 110 (2010), the Board finds that the claim may be reopened.


ORDER

Entitlement to a compensable initial rating for Boutonniere's deformity of the right middle finger is denied. 

Since new and material evidence has been received to reopen the claim of entitlement to service connection for tinea cruris (jock itch/groin rash/upper leg rash), the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for insomnia, the claim is reopened, and the appeal is allowed to this extent.



REMAND

Tinea Cruris (Jock Itch/Groin Rash/Upper Leg Rash)

The STRs reflect that the Veteran had tinea cruris upon separation from his first period of service.  The Veteran's July 1988 report of medical examination for separation purposes reflects abnormal skin upon clinical evaluation and notes "eryth. plaque like rash groin" for block #40 under the Notes section.  The second page, under block 74 (summary of defects and diagnoses) lists "40) T. cruris".

The Veteran's second period of service began in April 1989.  A June 1989 STR (screening note of acute medical care) reflects that the Veteran had a chief complaint of "jock itch".  The Veteran was prescribed Tolnaftate for 14 days.  

Subsequent STRs are negative for tinea cruris (jock itch); however, the Veteran's spouse contends that the Veteran has a severe case of jock itch between his legs.  She has stated that the Veteran told her that he got in in service and it has ever healed. 

Although the post service records reflect a prescription for an anti-fungal cream, Ketoconazole, this is noted to have been prescribed for a foot fungus.  (See July 26, 2013 VA clinical record.)

The Board finds, based on the foregoing, that a VA examination and opinion may be useful to the Board in adjudicating the Veteran's claim.

Insomnia (to include an acquired psychiatric disability manifested by insomnia)

As noted above, the 2012 examiner stated that alcohol use can exacerbate symptoms of insomnia.  (The Veteran is in receipt of service-connection for PTSD with alcohol dependence.)  Such an opinion would be too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).
 
Moreover, the examiner stated that the Veteran's history indicates significant increase in alcohol and cocaine use after his military experiences.  However, this appears to be contrary to the clinical evidence which indicates that the Veteran did not have a significant increase in alcohol for many years after service.

Importantly, the examiner did not discuss if the Veteran actually underwent a chronic increase in insomnia due to alcohol use, or merely had temeporary flare-ups due to alchol use.  The evidence does not reflect that the examiner was fully aware of the Veteran's extensive history of insomnia subsequent to his post-service electrocution. 

The Board finds that a supplemental opinion as to whether the Veteran's reported insomnia is a separate diagnosis or a symptom of his service-connected PTSD, as well as whether it has been chronically worsened by his PTSD, may be useful to the Board. 

The clinician should consider the pertinent evidence of record as it relates to use of alcohol and insomnia in determining whether there is a correlation, to include the following: a.) the October 1994 to July 1995 private records from Dr. G. Fishman which reflect that the Veteran had anxiety and depression with secondary insomnia due to his post service electrocution; b.) the 1995 Post Trauma records which reflect that the Veteran was stressed about finances and thoughts of electrocution and had insomnia; c.) the December 1999 record from Dr. J.R. reflects that the Veteran reported that he cannot sleep at night and sometimes wakes up in a cold sweat.  He reported that he gets nervous around electricity and has flashbacks about the accident; d.) the Veteran's statements that he developed insomnia since the Gulf War and that he sleeps 4.5 to 5 hours a night; e.) the May 2011 statement from the Veteran that he sleeps 2 -4 hours a night; f.) the 1997 record which reflects that the Veteran drinks two beers a week; g.) the December 1999 record which reflects that the Veteran denied alcohol or drug use; h.) the Veteran's long history of medication for insomnia; i.) the March 2010 record which notes occasional drinking of alcohol; j.) the August 2012 record which reflects that the Veteran reported drinking to deal with his divorce; k.) the September 2012 VA record in which the Veteran stated that he had been sober; l.) the July 2013 VA record which reflects no alcohol use in the past year; m.) the April and July 2014 VA record that the Veteran's alcohol abuse was in remission. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all dates and providers (VA and private) from whom he has received treatment for a skin rash of the groin and for insomnia, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider.  Attempt to associate all records, to include VA records, with the claims file.

2.  Thereafter, schedule the Veteran for an examination to determine if he has tinea cruris, and if so (or if the clinical records reflect a diagnosis at any time since July 2009, when he filed his claim) whether it is as likely as not that it is causally related to service.  

The examiner should consider the pertinent evidence of record to include a.) the STRs which note a sexually transmitted disease with no lesions noted on the penis (June 1986), crabs in the groin area for which Kewell shampoo was prescribed (February 1988), plaque like lesions/tinea cruris on separation (July 1988); normal skin on examination for enlistment purposes (February 1989); jock itch for which he was prescribed medication for 14 days (June 1989); denial of any skin diseases (October 1990); denial of any skin disease (April 1991); burning urination with an assessment of gonococcal urethritis/chlamydia (January 1992) with no symptoms at his follow up (May 1992)); and a normal skin upon examination for separation purposes (September 1992); b.) the lay statements that the Veteran has had a rash in the groin area; c.) lay statements that the Veteran wets his bed while sleeping; and d.) the post-service clinical records which note hemorrhoids but not a groin rash. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The clinician should discuss whether a treatment with Tolnaftate for 14 days would cure tinea cruris, or it would merely allow it to go into remission (temporary recovery).  

3.  Obtain a supplemental opinion as to whether it is likely as not that the Veteran has a diagnosis of insomnia which is chronically aggravated by, his service-connected PTSD with alcohol dependence.  

The examiner should consider the pertinent evidence of record as it relates to use of alcohol and insomnia in determining whether there is a correlation, to include the following: a.) the October 1994 to July 1995 private records from Dr. G. Fishman which reflect that the Veteran had anxiety and depression with secondary insomnia due to his post service electrocution; b.) the 1995 Post Trauma records which reflect that the Veteran was stressed about finances and thoughts of electrocution and had insomnia; c.) the December 1999 record from Dr. J.R. reflects that the Veteran reported that he cannot sleep at night and sometimes wakes up in a cold sweat, and has nervousness and flashbacks about his post-service electrocution; d.) the Veteran's statements that he developed insomnia since the Gulf War and that he sleeps 4.5 to 5 hours a night; e.) the May 2011 statement from the Veteran that he sleeps 2 -4 hours a night; f.) the 1997 record which reflects that the Veteran drinks two beers a week; g.) the December 1999 record which reflects that the Veteran denied alcohol or drug use; h.) the Veteran's long history of medication for insomnia; i.) the March 2010 record which notes occasional drinking of alcohol; j.) the August 2012 record which reflects that the Veteran reported drinking to deal with his divorce; k.) the September 2012 VA record in which the Veteran stated that he had been sober; l.) the July 2013 VA record which reflects no alcohol use in the past year; m.) the April and July 2014 VA record that the Veteran's alcohol abuse was in remission. 

The term aggravated means that there has been a chronic increase, and not a temporary flare-up, in severity of a nonservice-connected disability by a service-connected disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of insomnia (i.e., a baseline) before the onset of the aggravation. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles, and should cite to specific periods of aggravation, if any, due to alcohol use, and if the alcohol use was as likely as not due to his service-connected PTSD, or his nonservice connected diagnosis of PTSD from a post service electrocution, or another reason.  

4.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


